DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 04/15/2020, this is a First Action Allowance on the Merits. Claims 1-2 are allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 04/15/2020, assigned serial 16/849,803 and titled “Teaching Data Generation System for Vertical Multi-Joint Robot”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-2 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claim 1. 
The present application is directed to a non-obvious improvement over the following prior art references:
1. - US 2010/0332032 to Moriyama et al – which is directed to a positioning robot having a first robot arm and a holding tool provided at a tip end portion of the first robot arm; a working robot having a second robot arm and an operation tool provided at a tip end portion of the second robot arm; an inertial sensor provided at the tip end portion of the first robot arm, the tip end portion of the second robot arm, or a work held by the holding tool of the positioning robot; and a robot control device, the positioning robot conveying and positioning the work, held by the holding tool, at a positioning reference position that is a predetermined target position of the positioning robot, 
2. - JP H11-039021A to Takaoka et al- which is directed to a robot route interpolation method capable of making a robot pass a corner section at high speed without acceleration or deceleration while the operation of a control point is kept linear.
3.- JP 2000-020120 to Ogawa et al - which is directed to a robot teaching system capable of eliminating the need of correcting teaching data even when a workpiece positioning device is rotated.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A teaching data generation system for a vertical multi-joint robot having a multi- joint arm that includes first to sixth rotary shafts provided in turn from a mount floor side and being able to move based on teaching data generated to move a predetermined position of a tool attached to a distal end of the arm among multiple teaching points in turn, comprising a control point extraction unit configured to extract, when a center of a joint portion V for one of the fourth, fifth, and sixth rotary shafts of the arm is defined as a control point A and two predetermined teaching points are defined as T1 and T2, a position Pi of the control point A for the teaching point T1 and a position P2 of the control point A for the teaching point T2; a linear path calculation unit configured to calculate a linear path L passing through the position Pi and the position P2; and an arm movement calculation unit configured to generate teaching data by calculating a movement of the arm to cause the position Pi and the position P2 to align with each other, or to cause the control point A to move along the linear path L or along a pathway proximate to the linear path L from the position Pi to the position P2, when creating the teaching data to move the predetermined position of the tool from the teaching point T1 to the teaching point T2.” 
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows. The examiner's search failed to find this combination of features, nor was it 
Dependent claim 2 is deemed allowable as depending either directly or indirectly from allowed independent claim 1.

c.	Therefore, Claims 1-2 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B